The taxpayers are the minister of a church and his wife. They purchased a parsonage, and had it conveyed to themselves as trustees under an irrevocable trust, designed to qualify for exemption from real estate taxes under G. L. c. 59, § 5, Eleventh. By a “memorandum of understanding” with the church, if the minister ceases to be the minister of the church or if the church authorizes the acquisition of a new parsonage, the church will consent to a sale of the property to the taxpayers for the amount paid by them and the taxpayers will retain the proceeds as reimbursement for the consideration advanced by them. Thus any appreciation in value will go to the taxpayers and not to the church. The Appellate Tax Board properly denied the claimed exemption, since the property is not held “for the exclusive benefit” of a religious organization as required by the statute.

Decision affirmed.